FILED
                            NOT FOR PUBLICATION                              OCT 3 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10474

               Plaintiff - Appellee,             D.C. No. 4:02-cr-40039-CW

  v.
                                                 MEMORANDUM *
GLORIA ENANDER GIANNINI,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Northern District of California
                    Claudia A. Wilken, District Judge, Presiding

                                September 27, 2011 **

Before:        HAWKINS, SILVERMAN, and W. FLETCHER, Circuit Judges.

       Gloria Enander Giannini appeals from the 15-month sentence imposed upon

revocation of supervised release. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Giannini contends that the district court procedurally erred by failing to

consider all of the relevant factors at sentencing, including her age, health, and a

105-month sentence she is serving in a separate criminal case. She further

contends that the district court abused its discretion and imposed a substantively

unreasonable sentence by ordering the sentence to be served consecutive to the

105-month sentence. The record reflects that the district court gave adequate

consideration to the relevant sentencing factors, and that, in light of the totality of

the circumstances, the sentence is substantively reasonable. See United States v.

Carty, 520 F.3d 984, 992-93 (9th Cir. 2008) (en banc); see also 18 U.S.C.

§ 3583(e) (identifying factors a district court considers when imposing a sentence

upon revocation of supervised release); U.S.S.G. § 7B1.3(f) (recommending that a

supervised release revocation sentence be imposed consecutive to “any sentence of

imprisonment that the defendant is serving, whether or not the sentence of

imprisonment being served resulted from the conduct that is the basis of the

revocation of probation or supervised release”).

      AFFIRMED.




                                            2                                     10-10474